McBRIDE, Judge.
Defendant-appellant contends that the judgment should be reversed because plaintiff, which alleged itself to be a. Louisiana corporation, which was denied in answer, had failed to make proof of such- corporate existence.
There is no merit to the contention. Such a defense is based upon a want .of capacity in plaintiff to sue arid stand in judgment and the defense is of that kind which must be specially pleaded in limine. .Art. 333, Code Prac. Therefore, the denial of plaintiff’s corporate status in the answer is insufficient and plaintiff’s capacity to stand in judgment cannot now be inquired into. Guaranty Discount & Collection Co. v. McClure, La.App., 172 So. 564; Gillon v. Miller, 15 La.App. 168, 130 So. 672; Dunlevy Packing Co. v. Juderman, 1 La.App. 476.
The judgment appealed from is affirmed.
Affirmed.